internal_revenue_service department of the treasury washington dc contact person telephone number in reference to op e eo t date nov i908 uniform issue list legend f s ‘y dear applicant this is in reply to your ruling_request of date a proposed set-aside of your funds under of the internal_revenue_code and section tax foundation similar excise and the requesting approval of sec_4942 g b i a -3 b of regulations you f are recognized as exempt from federal_income_tax under a private_foundation under of the code and as sec_501 sec_509 of the code your tax years end on december you propose to set_aside under sec_4942 g b i of the code a total amount of s dollars in yearly amounts of y beginning with respect to the distributions required in from your distributable_amount under sec_4942 of the code your specific project is the acquisition of land for a new_building and the construction of that new_building you will own the building and use it as your headquarters but most of the space will be rented by you at below cost to charitable programs that are conducted by organizations exempt from federal_income_tax under sec_501 this facility will include some items whose costs will be shared by you and your tenants for example copiers and conference rooms of the code or by governmental agencies you represent that all of the amounts to be set_aside for this specific project will be paid out by you for this project within months from the time when your first amount is set_aside you indicate that the cost of this specific project can better be accomplished by the use of rather than by immediate payment in order to avoid interruption of your ongoing funding of the charitable programs of other charities and to meet a restriction under your state law that hinders spending of a set-aside of your funds your endowment isi sec_501 income federal operated purposes stated in that section exclusively tax the of of the code provides for the exemption from and exempt_organizations charitable organized nonprofit and or other for sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not make annual qualifying distributions of its annual distributable_amount for exempt purposes sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative ‘to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 which includes charitable purposes accomplish expenses code paid the or of to sec_4942 g a of the code provides that an amount that is set_aside for a specific project within one or more purposes of sec_170 b of the code may be treated as a qualifying_distribution if it meets the set-aside_requirements of sec_4942 b of the code sec_4942 g b of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that sec_4942 the code the suitability test b i of is met at g b i of sec_4942 the’ time of the set-aside the private_foundation must establish to the satisfaction of the secretary that the project is one which can better be accomplished by such set-aside rather than by immediate payment of funds the code provides that at or for one the foundation and sec_53_4942_a_-3 of or c b similar excise_tax regulations provides that an amount set_aside for a specific project sec_170 of the code may be treated as a qualify- ing distribution in the year in which such amount is set_aside but not if the requirements of sec_4942 foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after the suitability test of sec_53 a -3 b of the regulations in the year in which actually paid the set-aside otherwise meets the purposes aside code met more and the set the are of is in it of a for set-aside sec_53 a -3 b suitability test of the regulations provides that its private_foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt_activities of the private_foundation such as a museum building in which paintings are to be hung even if the exact location and architectural plans have not been finalized met the if is sec_53 a -3 b i of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside in your case we find that your above specific project of new_building meets the requirements for suitability test sec_4942 sec_53_4942_a_-3 of the regulations of b i of a a set-aside under the and code the first you have timely sought approval of the set-asides of income in advance of the time when the amounts are to be set-aside in accordance with sec_4942 g b i of the code and sec_53 a -3 b i of the regulations second your set-aside amounts will be used for a specific project within the charitable purposes of sec_170 b of the code in accordance with sec_4942 g a of the code and sec_53_4942_a_-3 your specific charitable project is a new_building to house charitable programs the regulations of third you represent that your amounts to be set_aside for this specific project will be paid out for this project within months as required sec_53 a -3 b time when the g b of the regulations from by is code section amount aside first and the the set of fourth this new_building project is better accomplished by your set-aside of income rather than by immediate payment in accordance with the suitability test of sec_4942 g b i of the code and sec_53 a -3 b of the regulations because this set-aside will avoid any interruption of your funding of other ongoing charitable programs and any restriction on the spending of your endowment accordingly we rule that your amounts of s dollars to be set_aside for this specific project will be qualifying distribu- tions under sec_4942 g b i of the code in your tax years when such amounts are set_aside fj by the approved a pledge or obligation to be paid at sec_53 a -3 b of the regulations provides that any set-aside be evidenced by the entry of a dollar amount in your books_and_records as a future date or dates further the amount of a set-aside must be taken into account in determining your minimum_investment_return see sec_53 a - c a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations any income attributable to the regulations internal service revenue must and of because this ruling letter could help to resolve any questions in your permanent records and include a copy in please keep it your annual return form_990-pf this ruling letter is directed only to the organization that of the code provides that it may sec_6110 requested it not be used or cited as precedent sincerely garland a carter chief exempt_organizations technical branch
